                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    UNITED STATES
                                                                     No. 3:17-cr-65 (SRU)
           v.

    HAROLD COOK,
    GERUND MICKENS, and
    TERRELL HUNTER

                         RULING ON MOTIONS FOR JUDGMENTS OF
                          ACQUITTAL AND/OR FOR A NEW TRIAL

        Harold Cook (“Oink”), Gerund Mickens (“Breeze”), and Terrell Hunter (“Rell”) were

charged with the kidnapping of Charles Teasley (“Man”), resulting in Teasley’s death, in

violation of 18 U.S.C. § 1201(a)(1) and 18 U.S.C. § 2 (count one); the firearm-related murder of

Teasley in furtherance of kidnapping, in violation of 18 U.S.C. § 924(j)(1) and 18 U.S.C. § 2

(count two); and the firearm-related murder of Teasley in furtherance of Hobbs Act Robbery, in

violation of 18 U.S.C. § 924(j)(1) and 18 U.S.C. § 2 (count three).1 See Indictment, Doc. No. 1.

The jury found Cook, Mickens, and Hunter guilty on all three counts. See Verdict, Doc. No.

320. Subsequently, count two was dismissed on consent. See Mot. to Dism., Doc. No. 462;

Order, Doc. No. 464. Cook, Mickens, and Hunter now seek judgments of acquittal on counts

one and three or, in the alternative, a new trial. See Hunter Mot. for J. of Acquittal or New Trial

(“Hunter Mot.”), Doc. No. 330; Cook Mot. for J. of Acquittal or New Trial (“Cook Mot.”), Doc.




1
  Douglas Lee (“Fly”) and Jesus Ashanti (“Black”) were also charged in all three counts of the Indictment. See
Indictment, Doc. No. 1. Ashanti plead guilty and testified for the government. On May 21, 2018, I granted Lee’s
Motion to Sever his trial from that of his co-defendants. See Order on Mot. to Sever, Doc. No. 178 at 20-22. He
was subsequently tried and found guilty of count one and acquitted of counts two and three. See Lee Verdict, Doc.
No. 392. On September 6, 2019, I granted Lee’s Motion for Judgment of Acquittal because the evidence did not
sufficiently show that Lee knew that Teasley would be kidnapped, as opposed to merely robbed. See Order on Mot.
J. of Acquittal, Doc. No. 484.
No. 332; Mickens Mot. for J. of Acquittal or New Trial (“Mickens Mot.”), Doc. No. 333. For

the following reasons, the defendants’ motions are denied.


I.     Background

       The following general factual evidence was alleged by the government and introduced at

trial. Additional facts will be set out below. On the night of January 9, 2009, Teasley received a

phone call from Lee, and the two set up a drug transaction where Teasley would buy cocaine

from Lee. Tr. 8/9/18, Doc. No. 402 at 650-51. At around 9:00 p.m., Teasley took $1,100 from

his girlfriend Kim Brookens’ purse and left the home he and Brookens shared in West Hartford.

Id. at 651-54. Teasley left in his mother’s car, an Acura TL, and was planning to bring his

grandmother to work and meet Lee for the transaction. Id. at 654-55. Shortly after he left the

house, Brookens received a call from Teasley, who asked her to bring his small safe—where he

kept money and drugs—downstairs. Id. at 658-59. Brookens retrieved the safe and gave it to a

man, not Teasley, standing at the front door, whom she described as a tall, thin, dark-skinned

black man wearing all black and a black face mask. Id. at 660-64. While doing so, she saw the

Acura TL parked on the street in front of her house. Id. at 667. Thereafter, Teasley did not pick

up his grandmother from work, nor did he answer Brookens’ multiple phone calls. Id. at 686-88.

       Brookens called Teasley’s friends and relatives in search of him, and on January 10, 2009

reported Teasley missing to the West Hartford Police Department. Id. at 688-92. Teasley’s body

was found by his friend Desmond Wright two days later, on January 12, in the back seat of the

Acura TL, parked on Colebrook Street in Hartford. See Tr. 8/7/18, Doc. No. 400 at 76, 104-05,

137-38. Teasley’s hands were bound behind his back with zip ties and he had been shot multiple

times in the head. See id. at 190-91, 206; Tr. 8/9/18, Doc. No. 402 at 635; see also Gov. Ex. 2,

5K, 5U, 6B, 6I.


                                                2
         In 2011, Ashanti, who was incarcerated for an unrelated crime, met with law enforcement

and, as will be discussed more fully below, implicated himself, Cook, Mickens, Hunter, and Lee

(among others) in Teasley’s murder. Tr. 8/9/18, Doc. No. 402 at 773-74, 865. On March 30,

2017, Cook, Mickens, Hunter, Lee, and Ashanti were charged in a three-count indictment with

Teasley’s kidnapping robbery, and murder. See Indictment, Doc. No. 1. The government

alleged in the indictment that Lee set up a drug deal with Teasley and when Teasley arrived at

the specified location, he was ambushed by Cook, Mickens, Hunter, and Ashanti, who kidnapped

Teasley by binding his hands and forcing him into the back of his car. Id. Cook, Mickens,

Hunter, and Ashanti then assaulted Teasley, forced him to get the safe from Brookens, and

murdered Teasley by shooting him in the head at close range. Id. As mentioned, Cook,

Mickens, and Hunter were found guilty on all three counts and seek judgments of acquittal

and/or a new trial.


II.      Motions for Judgment of Acquittal

      A. Standard

         Pursuant to Rule 29 of the Federal Rules of Criminal Procedure, “the court on the

defendant’s motion must enter a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.” Fed. R. Crim. P. 29. “A defendant seeking to overturn a

conviction on the ground that the evidence was insufficient bears a heavy burden.” United States

v. Best, 219 F.3d 192, 200 (2d Cir. 2000), cert. denied, 121 S. Ct. 1733 (2001). The reviewing

court must view the evidence in the light most favorable to the prosecution and must reject the

sufficiency challenge if it concludes that “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319

(1979) (emphasis in original); see also United States v. Payton, 159 F.3d 49, 56 (2d Cir. 1998)


                                                  3
(“The ultimate question is not whether [the court believes] the evidence adduced at trial

established defendant’s guilt beyond a reasonable doubt, but whether any rational trier of fact

could so find”) (emphasis in original). A reviewing court must consider the evidence as a whole,

not in isolation. Best, 219 F.3d at 200; see also United States v. Memoli, 2015 WL 1525864, at

*2 (D. Conn. Apr. 2, 2015) (“In order to prevail on a Rule 29 Motion, Defendant must establish

that the totality of the evidence is insufficient to convict him—it is irrelevant that one piece of

evidence, standing alone, would not have been enough.”) (emphasis in original). The “pieces of

evidence must be viewed ‘not in isolation, but in conjunction.’” Memoli, 2015 WL 1525864, at

*2 (quoting United States v. Casamento, 887 F.2d 1141, 1156 (2d Cir. 1989)).

       Further, the court must defer to the jury’s determination of the weight of the evidence,

credibility of witnesses, and competing inferences that can be drawn from the evidence. Best,

219 F.3d at 200. The district court must “assum[e] that the jury resolved all questions of witness

credibility and competing inferences in favor of the prosecution.” United States v. Abu–Jihaad,

630 F.3d 102, 134 (2d Cir. 2010) (internal citations omitted); see also United States v. Morrison,

153 F.3d 34, 49 (2d Cir. 1998) (“We defer to the jury's determination of the weight of the

evidence and the credibility of the witnesses, and to the jury's choice of competing inferences

that can be drawn from the evidence.”). The jury is “exclusively responsible” for determinations

of witness credibility, United States v. Strauss, 999 F.2d 692, 696 (2d Cir. 1993), and the court

must be “careful to avoid usurping the role of the jury since Rule 29 does not provide the trial

court with an opportunity to substitute its determination of . . . the weight of the evidence and the

reasonable inferences to be drawn for that of the jury.” United States v. Cassese, 428 F.3d 92, 98

(2d Cir. 2005) (internal quotation marks omitted). The court should defer to the jury’s credibility

assessments and intrude upon that function only where “exceptional circumstances can be



                                                  4
demonstrated” such as when “testimony is patently incredible or defies physical realities.”

United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir. 1992).


    B. Discussion

        The defendants argue2 that they are entitled to judgments of acquittal on both counts of

conviction because the government’s case relied almost exclusively on Ashanti’s testimony,

which was incredible on its face and defied physical realities. See Mem. in Supp. Hunter Mot.,

Doc. No. 441; Mem. in Supp. Cook Mot., Doc. No. 445; Mem. in Supp. Mickens Mot., Doc. No.

290. With respect to count three specifically, the defendants argue further that the government

failed to prove the interstate nexus of Hobbs Act Robbery. Mem. in Supp. Mickens Mot., Doc.

No. 290 at 3. For the following reasons, the defendants’ motions for judgment of acquittal are

denied.


        1. Ashanti’s Testimony

        The Second Circuit has held that “the testimony of a single accomplice witness is

sufficient to sustain a conviction, provided it is not incredible on its face … or does not def[y]

physical realities.” United States v. Truman, 688 F.3d 129, 139 (2d Cir. 2012). A motion for

judgment of acquittal “does not provide the trial court with an opportunity to substitute its own

determination of … the weight of the evidence and the reasonable inferences to be drawn for that

of the jury.” United States v. Guadagna, 183 F.3d 122, 129 (2d Cir. 1999) (internal quotation

marks omitted). “It is the province of the jury and not of the court to determine whether a

witness who may have been inaccurate, contradictory, and even untruthful in some respects was




2
 Each defendant does not raise every argument in his motion, but the defendants all join in the arguments of their
co-defendants. See Mem. in Supp. Cook Mot., Doc. No. 445 at 51; Mem. in Supp. Hunter Mot., Doc. No. 441 at 16,
Doc. No. 442 at 20; Mem. in Supp. Mickens Mot., Doc. No. 443 at 3.

                                                        5
nonetheless entirely credible in the essentials of his testimony.” United States v. O’Connor, 650

F.3d 839, 855 (2d Cir. 2011) (internal quotation marks omitted). Further, a witness’ credibility

should be challenged in “cross-examination and in subsequent argument to the jury … not in a

motion for a judgment of acquittal.” Truman, 688 F.3d at 139-40 (internal quotation marks

omitted).

       At trial, Ashanti testified as follows. He met Mickens in 1997 and the two became close

friends in 2006. Tr. 8/9/18, Doc. No. 402 at 767. Through Mickens, Ashanti became friends

with Cook, Mickens’ brother. Id. at 767. Ashanti, Mickens, Cook, Hunter, and a man named

Cinque Sutherland frequently hung out together at the “gambling house” on Enfield Street in the

north end of Hartford. Id. at 768-69. That group would all “commit[] crimes together” at the

direction of Cook. Id. at 769. Cook called Ashanti on the night of January 9, 2009 and told

Ashanti to “come to the block,” Enfield Street, so Cook, Ashanti, Mickens, and Hunter could

commit a robbery of Troy Hicks. Id. at 774-76, 780. When Ashanti arrived, Cook had a

handgun, though Ashanti did not know what kind, and Hunter made a call to acquire more guns

for the rest of the group. Id. at 777-79. Ashanti drove the four of them to Oakland Terrace in

Hartford and they retrieved three more handguns from someone named “Fats.” Id. at 778-80.

Ashanti was given a 9-millimeter, Mickens a Desert Eagle, and Hunter a .380 caliber. Id. at 828.

After Cook and Hunter received phone calls, the nature of which Ashanti did not know, the

group called off the robbery of Hicks. Id. at 784.

       After the Hicks robbery was abandoned, Cook received a call and told Ashanti that they

“‘got another one’” and that Teasley had sold his BMW, had $40,000, and was looking to buy

drugs. Tr. 8/9/18, Doc. No. 402 at 785-86. At Cook’s direction, Ashanti pulled over on a side

street and then Lee pulled up in his car. Id. at 786-87. Cook got out of Ashanti’s car to talk to



                                                 6
Lee and when Cook returned he told Ashanti to drive to Lee’s house. Id. at 788-89. When they

arrived at Lee’s house, Lee was on the porch of the house, but he left before Teasley arrived. Id.

at 790, 800. Cook, Ashanti, Mickens, and Hunter went into the driveway to wait for Teasley,

Ashanti and Mickens in the back, and Cook and Hunter in the front. Id. at 797. Teasley then

walked up the driveway, Cook and Hunter grabbed him, and Teasley put his hands up and threw

down “a knot” of money, which was a “small amount.” Id. at 797, 803. At that point, one of the

three men, Ashanti did not know who, zip tied Teasley’s hands behind his back. Id. at 797, 800.

Cook, Ashanti, Mickens, and Hunter then walked Teasley across the street and the five men got

into the Acura TL, Teasley’s car. Id. at 801.

       After driving the car for a few minutes, Cook pulled over and asked Teasley for more

money. Tr. 8/9/18, Doc. No. 402 at 802-03. When Teasley said he did not have any more, Cook

pulled out a pocket knife and “started just poking [Teasley] in the top of his head.” Id. at 804.

Teasley continued to tell Cook that he did not have any more money than what he gave them in

the driveway and Mickens “took the clip out of his gun and pulled it back so a bullet could fall

out [and] … started smacking [Teasley] in his head, asking him where the money was.” Id. at

805-06. Cook then drove Teasley’s car back to the area of Lee’s house, and Ashanti and

Mickens got out of Teasley’s car and got into Ashanti’s car. Id. at 808. Ashanti followed Cook,

who was still driving Teasley’s car, to West Hartford. Id. at 809. Cook pulled Teasley’s car

over and walked back to Ashanti’s car where he told them that Teasley had $25,000 that

Mickens needed to go get it. Id. at 809-11. Mickens then got out of Ashanti’s car, walked up to

a house where he participated in “a little handoff” at the door, and then got into the car Cook was

driving. Id. at 812.




                                                 7
         Cook then drove off in Teasley’s car and Ashanti, now alone in his car, followed. Tr.

8/9/18, Doc. No. 402 at 812-13. While Ashanti was following the car Cook was driving, he saw

two flashes that he believed to be gunshots and then Cook pulled Teasley’s car onto Colebrook

Street. Id. at 814. When Ashanti pulled on the street, Cook, who was carrying a small safe,

Mickens, and Hunter were already walking away from Teasley’s car. Id. at 815-16. The three

men got into Ashanti’s car and Ashanti drove away without seeing inside Teasley’s car. Id. at

815-16. Ashanti drove Hunter to his car and then followed Hunter to a house on Mahl Avenue in

Hartford and parked in the driveway next to Hunter. Id. at 816-18. Ashanti tried to leave his car

but Cook “put his hand on [Ashanti’s] door to stop [him] from getting out.” Id. at 818.

Although he was inside the car, Ashanti heard Hunter say the following to Cook: “‘You see how

Home, he was bluffing after you hit him. . . . You see how Home is leaning over there bluffing

so I hit him too. . . . At first he was bluffing after you hit him. Then I hit him, then I hit him

because he was acting like he was bluffing. That’s when he leaned over.’” Id. at 818-19.

Ashanti understood Hunter to mean that Hunter and Cook both shot Teasley. Id. at 819. Cook

told Ashanti there was nothing in the safe and Ashanti gave Cook his gun and left. Id. at 820,

827-29. Ashanti learned the next day that Teasley had been killed. Id. at 831.

         In December 2010, Ashanti was arrested in Massachusetts for bank robbery.3 Tr. 8/9/18,

Doc. No. 402 at 832-34, 876. While he was being held at the police station, Ashanti asked to

meet with Hartford police and the FBI because he had information about the Teasley murder. Id.


3
  Ashanti first testified that he was arrested on December 31, 2009 (see Tr. 8/9/18, Doc. No. 402 at 832-34), but he
later testified that he was arrested on December 31, 2010. See id. at 836-39, 865; Tr. 8/13/18, Doc. No. 403 at 921.
It seems clear from his testimony that it was in fact 2010. Tr. 8/9/18, Doc. No. 402 at 876 (Ashanti testifying that he
signed the proffer agreement on March 17, 2011, just “months after [his] arrest for the bank robbery”); see also Gov.
Ex. 55 (proffer agreement); Tr. 8/13/18, Doc. No. 403 at 910 (Ashanti clarifying that he was arrested in December
2010 because he signed the agreement months after his arrest). Further, Ashanti testified that, while he was being
held at the Massachusetts police station on the bank robbery, he asked to meet with Hartford police about the murder
and he then met with police on January 7, 2011. Tr. 8/9/18, Doc. No. 402 at 836-39, 865. It seems unlikely that it
would have taken roughly one year from his arrest, rather than a week, for the police to meet with Ashanti.

                                                          8
at 836-37. Ashanti met with law enforcement on January 7, 2011 and implicated himself, Cook,

Mickens, Hunter, and Lee in Teasley’s murder. See id. at 856-59, 865-71; see also Gov. Ex. 59

(identifying Cook); Gov. Ex. 60 (Ashanti identifying Hunter); Gov. Ex. 61 (Ashanti identifying

Lee); and Gov. Ex. 62 (Ashanti identifying Mickens). Ashanti also told law enforcement that

Sutherland was involved in the murder. Tr. 8/9/18, Doc. No. 402 at 788, 839, 865; Gov. Ex. 63

(Ashanti identifying Sutherland). He told police that Sutherland was with Lee when Lee came to

meet Cook and, further, implicated Sutherland as one of the shooters. Tr. 8/9/18, Doc. No. 402

at 788, 840.

       Ashanti met with the FBI on January 21, 2011. Tr. 8/13/18, Doc. No. 403 at 978-79.

Thereafter, he was appointed lawyers and met with the government on March 17, 2011 and

signed a proffer agreement. Tr. 8/9/18, Doc. No. 402 at 880; Gov. Ex. 55; Tr. 8/13/18, Doc. No.

403 at 979-81. At that time, he was still implicating Sutherland as part of the murder. Tr.

8/9/18, Doc. No. 402 at 880; Tr. 8/13/18, Doc. No. 403 at 911. The proffer agreement provided

that the government could void the agreement if Ashanti intentionally provided false

information. Tr. 8/13/18, Doc. No. 403 at 912; Gov. Ex. 55. Prompted by that language, and his

attorneys’ insistence that he be truthful, Ashanti met with the government again on April 25,

2011 and recanted his statements that Sutherland was involved in Teasley’s murder. Tr. 8/13/18,

Doc. No. 403 at 913-15; 979-81, 997, 1004. He did not recant any statements about Cook,

Mickens, Hunter, or Lee. Id. at 915. “None of” Ashanti’s statements about Sutherland’s

involvement was true, and he implicated Sutherland in the murder because the two had

committed crimes together in the past and Ashanti felt that Sutherland was a threat to Ashanti’s

family if he was not incarcerated. Tr. 8/9/18, Doc. No. 402 at 788, 839-41; Tr. 8/13/18, Doc. No.

403 at 915-16.



                                                9
       Ashanti had little interaction with law enforcement regarding his cooperation until

August 2015 when he was moved to Wyatt Detention Facility and met with the government. Tr.

8/13/18, Doc. No. 403 at 1016-18, 1020-21. Ashanti met with the government again on October

29, 2015 and June 7, 2016. Id. at 1022-23. Ashanti was indicted in March 2017 along with

Cook, Mickens, Hunter, and Lee. Id. at 1024; see Indictment, Doc. No. 1. Ashanti met again

with the government on April 13, 2018, February 5, 2018, and May 15, 2018. Tr. 8/13/18, Doc.

No. 403 at 1025. On July 16, 2018, Ashanti signed a cooperation agreement and plea agreement

with the government and pled guilty to the three counts. Gov. Ex. 54, 56; Tr. 8/13/18, Doc. No.

403 at 924-28, 1025.

       The defendants strenuously cross-examined Ashanti about his credibility and general

truthfulness. More specifically, defense counsel highlighted the many discrepancies between

Ashanti’s testimony at trial and various statements he made to law enforcement about the

Teasley murder, beyond falsely implicating Sutherland. See Tr. 8/13/18, Doc. No. 403 at 1033

(Ashanti testified that on the night of the murder he was wearing a burgundy coat with white,

green, and orange lettering, but he told law enforcement in 2015 that he was wearing a “light-

colored jacket” that night); id. at 1034 (Ashanti testified that when he arrived at Enfield Street,

Cook already had a gun, but in 2011 he told law enforcement it was Hunter who already had a

gun); id. at 1034-36 (Ashanti testified Hunter got three guns for them to use, but in 2011 and

2015 he said Hunter only got two); id. at 1036-37 (Ashanti testified that he drove everyone to

Lee’s house, but in 2011 he said Hunter was driving); id. at 1040-41 (Ashanti testified that

Hunter gave everyone gloves and masks, but in 2015 he said Mickens had the masks and Cook

had the gloves); id. at 1041 (Ashanti testified that all the gloves were black, but in 2011 he said

that Hunter had burgundy gloves); id. at 1041-42 (Ashanti testified that he did not know where



                                                 10
Lee went when he and the others arrived at the house that night, but in 2015 he said Lee walked

away from the house and in 2018 he said Lee walked into the house); id. at 1044-45 (Ashanti

testified Cook and Hunter grabbed Teasley when he arrived, but in 2011 he said it was Cook and

Mickens); id. at 1045-46 (Ashanti testified that he could not remember if Teasley was taken to

the ground when he arrived, but in 2011 he said Cook pushed Teasley down, and in 2015 he said

all four of them took Teasley to the ground); id. at 1071-72 (Ashanti testified he did not know

who put the zip ties on Teasley, but said in 2011 that it was Hunter and Mickens); id. at 1049-50

(Ashanti told law enforcement in 2011 that Cook and Mickens “tortured” Teasley, including

carving Teasley’s eye out, but he did not testify to that); id. at 1053-45 (Ashanti testified that he

did not see into Teasley’s car after it was abandoned, but said in 2011 that Teasley was left in a

fetal position); id. at 1055-56 (Ashanti testified that Hunter couldn’t bury the guns because the

ground was too cold, but in 2011 and 2015 he said that Hunter had buried the guns); see also Tr.

3/14/18, Doc. No. 404 at 1339-41 (Special Agent William Aldenberg testifying about the

inconsistencies in Ashanti’s statements to law enforcement).

       In an effort to discount Ashanti’s testimony even further, defense counsel elicited

testimony from Ashanti about other times he had been untruthful. Tr. 8/13/18, Doc. No. 403 at

940-41 (Ashanti testifying that in 2005 he falsely identified two women as his sisters so that they

could visit him while he was incarcerated); id. at 942-43, 1018-20 (Ashanti testifying that at

various times throughout his interaction with the criminal justice system, he gave inconsistent

statements regarding how far he went in school before dropping out, his drug and alcohol use, his

gang affiliation, his medication usage, and his suicide attempts); id. at 949-51, 957-58 (Ashanti

testifying that he had used different names and dates of birth over the years, including giving a

false name and date of birth to a police officer when he was pulled over and arrested in 2007).



                                                  11
Notably, Ashanti admitted that he “told a lot of lies” throughout his life to help himself when he

was in trouble. Id. at 1070. Further, defense counsel elicited testimony about Ashanti’s prior

convictions including a ten-year prison sentence for a drive-by shooting, various assaults of other

inmates while incarcerated, narcotics charges, violations of probation, and the Massachusetts

bank robberies for which he was incarcerated at the time of his testimony. Id. at 944-53, 963-64,

969-71, 973-74, 1010. Ashanti also testified about his work as a paid informant for the Hartford

police beginning in 2008. Id. at 960-69, 1060-66.

       Many of the key aspects of Ashanti’s testimony, with which the defendants take issue,

were corroborated through other evidence, however. For instance, the ballistics examiner, James

Stephenson, testified that the bullets recovered from the scene were fired from a .380 caliber

handgun, which was consistent with Ashanti’s testimony that Hunter was one of the shooters.

Tr. 8/13/18, Doc. No. 403 at 1153-54. Further, the medical examiner, Frank Evangelista,

testified that his examination of Teasley’s body revealed that there was soot on his skin but not

stippling, which suggests that he was shot from at most a foot away, which is consistent with

Ashanti’s testimony that Teasley was shot while in the car. Tr. 8/8/18, Doc. No. 401 at 119.

Ashanti testified that Cook and Mickens “poked” and hit Teasley in the head while in his car,

though there no stab wounds or contusions were found on Teasley’s head. Id. at 64-65, 132. Dr.

Evangelista testified, though, that it was “possible” that Teasley was hit in the face before being

shot. Id. at 144. Further, he testified that he was unsure what type of bruising would occur if

Teasley was wearing clothing where he was hit. Id. at 144-45. When Teasley’s body was found,

his hood was at least partially covering his head. See Gov. Ex. 5W (showing the position of

Teasley’s sweatshirt); Tr. 8/7/18, Doc. No. 400 at 199 (Detective Baez testifying that the hood

was in the same position in exhibit 5W as it was when Teasley’s body was found).



                                                 12
         Further, Ashanti testified that Mickens sometimes spoke with a Jamaican accent to hide

his voice, which is consistent with his testimony that Mickens retrieved the safe from Brookens

and consistent with Brookens’ testimony that the person who came to the door to retrieve the

safe spoke with a Jamaican accent.4 Tr. 8/9/18, Doc. No. 402 at 720; Tr. 8/13/18, Doc. No. 403

at 923-24. Ashanti, Hunter, and Mickens could not be eliminated as contributors to DNA found

at the scene, which is consistent with Ashanti’s testimony that they were there that night. Tr.

8/8/18, Doc. No. 401 at 225, 238-39, 243-44. The government also introduced cell phone

evidence that corroborated Ashanti’s version of events. See Gov. Ex. 83 (showing the timing of

calls made to and from Cook, Lee, and Teasley); Gov. Ex. 91 (presentation showing the general

route of the phones during cell activity based on the towers used). Ashanti also testified that

“[o]nce [he] admitted to [Sutherland] not being there, [he] told [law enforcement] exactly what

happened.” Tr. 8/13/18, Doc. No. 403 at 1073. Ashanti testified that he didn’t remember “every

specific detail” about the night of January 9, 2009, but that he remembered “a lot” of what

happened. Id. at 1075.

         Accordingly, Ashanti’s testimony was not “incredible on its face” and did not “def[y]

physical realities.” Truman, 688 F.3d at 139. Further, Ashanti’s criminal background, the

inconsistencies in his testimony, and his admitted lying at some points do not render his

testimony incredible as a matter of law, but are “factors relevant to the weigh the jury should

accord to the evidence.” United States v. Coté, 544 F.3d 88, 100 (2d Cir. 2008). The jury was

entitled to take all of Ashanti’s testimony into consideration when determining whether to find

him credible. It is the jury’s role, and not mine, to determine a witness’ credibility. The jury


4
 As mentioned, Brookens told the police that the person who came to her door to retrieve the safe was a tall, thin,
dark-skinned black man wearing a black face mask. Tr. 8/9/18, Doc. No. 402 at 660-64. On April 6, 2009,
Brookens reviewed a photo array and identified Hunter as someone who “look[ed] similar to the person [she]
handed the safe to.” Id. at 670-78; see also Gov. Ex. 43.

                                                         13
was entitled to determine whether it found Ashanti’s testimony credible and, in so finding, was

entitled to rely on it to find the defendants guilty. O’Connor, 650 F.3d at 855. The defendants’

motions for judgment of acquittal on the basis of Ashanti’s testimony are denied.


       2. Hobbs Act Robbery

       The defendants were found guilty in count three of the firearm-related murder of Teasley

in the course of committing Hobbs Act Robbery pursuant to 18 U.S.C. § 1915, which provides,

in relevant part, that a person commits Hobbs Act Robbery when he:

       in any way or degree obstructs, delays, or affects commerce or the movement of any
       article or commodity in commerce, by robbery … or attempts or conspires so to do, or
       commits or threatens physical violence to any person or property in furtherance of a plan
       or purpose to [commit robbery].

18 U.S.C. § 1915(a); see also Indictment, Doc. No. 1. “Robbery” is defined as “the unlawful

taking or obtaining of personal property from the person or in the presence of another, against his

will, by means of actual or threatened force[.]” 18 U.S.C. § 1915(b)(1). The defendants argue

that the government failed to prove the interstate nexus element of Hobbs Act Robbery and,

therefore, they are entitled to judgments of acquittal on count three. The government argues that

it established that the defendants targeted Teasley for his drugs and/or drug proceeds and,

therefore, the interstate nexus requirement was satisfied.

       The Hobbs Act “reaches any obstruction, delay, or other effect on commerce, even if

small, and the Act’s definition of commerce encompasses ‘all … commerce over which the

United States has jurisdiction.’” Taylor v. United States, 136 S. Ct. 2074, 2079 (2016) (quoting

18 U.S.C. § 1915(b)(3)). “[T]o satisfy the Act’s commerce element, it is enough that a defendant

knowingly stole or attempted to steal drugs or drug proceeds” because “the market for illegal

drugs is commerce of which the United States has jurisdiction.” Id. at 2081 (internal quotation

marks omitted). “In order to obtain a conviction under the Hobbs Act for the robbery or

                                                14
attempted robbery of a drug dealer, the Government need not show that the drugs that a

defendant stole or attempted to steal either traveled or were destined for transport across state

lines.” Id. The Hobbs Act is “unmistakably broad” and must be read as such. Id. at 2079; see

also United States v. Culbert, 435 U.S. 371, 373 (1978) (the interstate element of the Hobbs Act

“do[es] not lend [itself] to restrictive interpretation”); Stirone v. United States, 361 U.S. 212, 215

(1960) (the Hobbs Act “speaks in broad language”).

       There was evidence in the record that Teasley was a drug dealer and committed

robberies. See Tr. 8/9/18, Doc. No. 402 at 634-35 (Brookens testifying that Teasley dealt mostly

crack cocaine); id. at 634-35, 646-47 (Brookens testifying that a few months before he was

killed, Teasley and Desmond Wright robbed other drug dealers, to whom everyone referred as

“the Jamaicans,” of a substantial amount—three duffel bags full—of marijuana, and roughly

$100,000). Importantly, the uncontroverted evidence was that Teasley was going to meet Lee to

participate in a drug transaction and brought with him at least $1,100 which he was going to use

to purchase drugs. Before the transaction took place, however, Teasley was ambushed by the

defendants, who took the $1,100. That money was intended to be drug proceeds and, but for the

defendants’ interruption of the drug deal, would have been. Simply put, the defendants robbed a

known drug dealer of money that they knew was intended to be used for purchasing drugs. In

light of the broad nature of the Hobbs Act, see Taylor, 136 S. Ct. at 2079, the robbery of money

that the defendants knew was intended to become drug proceeds, but for their interruption of the

drug transaction, satisfies the interstate commerce requirement. Cf., United States v. Lee, 834

F.3d 145, 155 (2d Cir. 2016) (holding that it is “irrelevant” to the interstate nexus that no actual




                                                 15
drug proceeds were recovered). The jury was entitled to find, then, that the defendants

knowingly stole, or attempted to steal, drugs or drug proceeds from Teasley.5

          Viewing the evidence in the light most favorable to the government, with all logical

inferences drawn in its favor, the defendants did not meet their heavy burden of proving that the

government failed to establish the interstate commerce element of count three. Best, 219 F.3d at

200. I must not disturb a jury’s “determination of the weight of the evidence … and competing

inferences that can be drawn from the evidence.” Id. From the evidence presented, the jury was

entitled to infer that the defendants were knowingly targeting Teasley’s drugs and/or drug

proceeds as part of the robbery. Accordingly, the defendants’ motions for judgment of acquittal

on count three are denied.


III.      Motions for a New Trial

       A. Standard

          “Upon the defendant’s motion, the court may vacate any judgment and grant a new trial if

the interest of justice so requires.” Fed. R. Crim. P. 33. Rule 33 gives the trial court “broad

discretion . . . to set aside a jury verdict and order a new trial to avert a perceived miscarriage of

justice.” Sanchez, 969 F.2d at 1413. The test for determining if a new trial should be ordered

remains whether “it would be a manifest injustice to let the guilty verdict stand.” Id. (internal

quotation marks omitted). In other words, in order to grant a new trial under Rule 33, the court

must answer “no” to the following question: “Am I satisfied that competent, satisfactory and

sufficient evidence in this record supports the jury’s finding that this defendant is guilty beyond a



5
  Moreover, the defendants also robbed Teasley of his safe, in which Teasley kept his drugs and drug proceeds.
Although Ashanti testified that Cook told him there was nothing in the safe, it is irrelevant whether proceeds were
actually recovered, so long as the defendants intended to recover the proceeds. See Lee, 834 F.3d at 155.
Accordingly, the jury was entitled to rely on the robbery of Teasley’s safe, as well as or in lieu of the $1,100, in
finding that the government satisfied its burden on count three.

                                                         16
reasonable doubt?” Id. The Second Circuit has cautioned that “motions for a new trial are

disfavored in this Circuit.” United States v. Gambino, 59 F.3d 353, 364 (2d Cir. 1995).


   B. Discussion

       Each of the three defendants also argue that he is entitled to a new trial for multiple

reasons: (1) the verdict was against the great weight of the evidence; (2) the government made

improper comments during its case-in-chief and its closing; (3) the government failed to preserve

notes of an April 2011 interview of Ashanti, which constituted violations of Brady v. Maryland,

373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972), and entitled them to an

adverse inference instruction; (4) Mickens’ closing argument was improperly limited; and (5) a

joint trial subjected them to an unfair trial. See generally Mem. in Supp. Cook Mot., Doc. No.

445; Mem. in Supp. Mickens Mot., Doc. No. 444; Mem. in Supp. Hunter Mot., Doc. No. 442.


       1. Against the Weight of the Evidence

       The defendants argue first that the jury’s verdict was against the great weight of the

evidence. Mem. in Supp. Cook Mot., Doc. No. 445 at 32; Mem. in Supp. Mickens Mot., Doc.

No. 444 at 2; Mem. in Supp. Hunter Mot., Doc. No. 442 at 19. The defendants reassert here their

argument that Ashanti’s testimony was incredible and defied physical realities, and other

evidence contradicted his testimony. See id. As discussed with respect to the defendants’ Rule

29 motions, Ashanti’s testimony was not incredible as a matter of law and the jury’s seeming

reliance on that testimony in convicting the defendants was not a miscarriage of justice.

Therefore, the defendants are not entitled to a new trial on that basis.




                                                 17
       2. Government’s Improper Comments

       The defendants argue next that the government made improper comments during its case-

in-chief and during its closing argument which precluded the defendants from receiving a fair

trial. See Mem. in Supp. Cook Mot., Doc. No. 445 at 40-46; Mem. in Supp. Mickens Mot., Doc.

No. 444 at 8-9; Mem. in Supp. Hunter Mot., Doc. No. 442 at 8-15. Defendants “face a heavy

burden” when seeking a new trial on the basis that government remarks amounted to

prosecutorial misconduct. United States v. Locascio, 6 F.3d 924, 945 (2d Cir. 1993). “[T]he

misconduct alleged must be so severe and significant as to result in the denial of their right to a

fair trial.” Id.; see also United States v. Coplan, 703 F.3d 46, 86 (2d Cir. 2012). Further, in

evaluating a claim of prosecutorial misconduct, courts consider: “(1) the severity of the alleged

misconduct; (2) the curative measures taken; (3) the likelihood of conviction absent any

misconduct.” Locascio, 6 F.3d at 945-46.


           a. Case-in-Chief

       The defendants first take issue with various evidence elicited during the government’s

case-in-chief including testimony in which the defendants argue Special Agent Ryan James was

bolstering the government’s theory of the case and vouching for Ashanti’s credibility. Mem. in

Supp. Hunter Mot., Doc. No. 442 at 9-12. Further, the defendants argue that the government

elicited “other act” evidence, under Rule 404(b), in violation of a pretrial ruling. Id. at 15.


               i. Agent James’ Testimony

       “It is well established that prosecutors may not ‘vouch for their witnesses’ truthfulness.’”

United States v. Carr, 424 F.3d 213, 227 (2d Cir. 2005) (quoting United States v. Modica, 663

F.2d 1173, 1179 (2d Cir. 1981)); see also United States v. Perez, 144 F.3d 204, 210 (2d Cir.

1998) (“Attorney statements vouching for the credibility of witnesses are generally improper

                                                 18
because they ‘impl[y] the existence of extraneous proof.’” (quoting United States v. Rivera, 22

F.3d 430, 438 (2d Cir. 1994)). The government is allowed, however, “to respond to an argument

that impugns its integrity or the integrity of its case.” Carr, 424 F.3d at 227. Furthermore, “[i]n

a particular context … what might superficially appear to be improper vouching for witness

credibility may turn on closer examination to be permissible reference to the evidence in the

case.” Perez, 144 F.3d at 210. Here, the defendants take issue with two pieces of James’

testimony.

        First, the defendants argue that the government was bolstering the “validity of the

government’s own investigation” when James testified that based on the information he had, it

made sense for Desmond Wright’s DNA to appear at the crime scene.6 Mem. in Supp. Hunter

Mot., Doc. No. 442 at 9-10 (citing Tr. 8/15/18, Doc. No. 406 at 1521-23). It is unclear, however,

how the defendants suffered any prejudice from that testimony. The jury had already heard from

other witnesses that Desmond Wright was at the crime scene and touched the vehicle. See Tr.

8/7/18, Doc. No. 400 at 138-39 (Officer Mark Puglielli testifying that Wright was at the crime

scene); id. at 104-105 (Officer Rodney Gagnon testifying that Wright was at the crime scene).

Accordingly, James’ testimony was merely a comment on the evidence already in the case and

was not impermissible vouching for the government’s theory.

        Second, the defendants argue that James was “vouch[ing] directly for the credibility of

Jesus Ashanti” when he testified that he had independent knowledge regarding Ashanti’s



6
  “Q: [D]o you recall, sir, whether or not there was any DNA that was obtained from Desmond Wright? A: Yes. . . .
Q: But with respect to Desmond Wright, do you recall, sir, whether or not you were able to review records relating
to what Desmond Wright had to say about some of these matters? A: Yes. Q: Now, I ask this question not to elicit
hearsay, but with respect to what it is that Desmond Wright said … did that inform you at all concerning any DNA
of Desmond Wright that was reported out? A: Yes. Q: And how so? What was it about the DNA report or the hit
on Desmond Wright that in context made sense to you? A: Based on my review of the file and the statement given
by Mr. Wright and the context of where the DNA was found, it made sense to me.” Tr. 8/15/18, Doc. No. 406 at
1521-22.

                                                       19
concerns about Sutherland and why Ashanti originally implicated Sutherland in the Teasley

murder.7 Mem. in Supp. Hunter Mot., Doc. No. 442 at 11-12 (citing Tr. 8/15/18, Doc. No. 406

at 1533-34). Ashanti testified that he originally implicated Sutherland because he was afraid for

his family if Sutherland was not incarcerated and, further, that Sutherland “seemed to be able to

get addresses for” Ashanti. Tr. 8/9/18, Doc. No. 402 at 841, 846-47. Further, Ashanti testified

that Sutherland’s wife worked at the Hartford Police Department and “could provide information

concerning people’s addresses” and Sutherland had given Ashanti information in the past. Id. at

847-48. Based on a discussion outside the presence of the jury, it appears that the defendants

were concerned that the government was inferring that Sutherland’s wife was “up to no good” by

providing information to Sutherland and others. Id. at 844. The defendants argue that James’

testimony, that he “already [knew] about [the] situation” that Ashanti was concerned about with

respect to Sutherland, improperly bolstered Ashanti’s credibility. That testimony does not

inherently add credibility to Ashanti’s statements that he falsely implicated Sutherland because

he was afraid of him. Even if it did, however, it did so to an inconsequential degree. The

defense was free to, and certainly did, strenuously cross-examine Ashanti (and James, for that

matter) about Ashanti’s reasons for implicating Sutherland and about Ashanti’s admitted lies. A

minor comment like the one at issue here, within the context of weeks of testimony, surely

cannot be construed as improperly vouching for a witness’ credibility. Even if it did move the

needle, so to speak, on Ashanti’s credibility, the defendants have not shown how they were

prejudiced by this statement and, therefore, why they are entitled to a new trial. The reason for




7
  “Q: Do you recall, sir … did Ashanti tell you what he was concerned about [with respect to Sutherland]? A: Yes.
Q: In that regard, when he told you what he was concerned about, at that very moment did you already know about
that situation? A: Yes.” Tr. 8/15/18, Doc. No. 406 at 1533-34.

                                                       20
Ashanti’s fear of Sutherland does not bear on the fact that Ashanti did, in fact, falsely implicate

Sutherland in a crime he did not commit, which the jury heard about.

        James’ testimony did not constitute improper vouching for the government’s theory or

Ashanti’s credibility and, therefore, does not entitle the defendants to a new trial.


                ii. 404(b) Evidence

        The defendants argue that Ashanti testified that he had participated in robberies in the

past with Mickens and Cook which violated a pretrial ruling against the introduction of Rule

404(b) evidence and, therefore, the defendants are entitled to a new trial.

        Federal Rule of Evidence 404(b) provides, in relevant part, that “[e]vidence of a crime,

wrong, or other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1).

Otherwise impermissible evidence may be admitted “for another purpose, such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Fed. R. Evid. 404(b)(2). Prior to trial, the defendants moved to preclude evidence of

another alleged shooting, robbery, and attempted kidnapping of Steven Keaton by Ashanti,

Cook, Mickens, and Hunter. See 404(b) Mot., Doc. No. 204. At a hearing on the motion, I

stated that bringing in evidence of the Keaton incident was “asking the jury to get emotional”

and find that the defendants “are bad guys.” Tr. 7/19/18, Doc. No. 397 at 55. Further, I stated

that evidence of other acts, under Rule 404(b), should not come in on the government’s case-in-

chief because “all [the government is] doing is suggesting to the jury these are bad guys who do

this all the time.” Id.

        The defendants take issue with two specific pieces of testimony. First, with respect to

Cook, Ashanti testified that Cook called him and told him to “come to the block.” Tr. 8/9/18,


                                                 21
Doc. No. 402 at 775. When asked what he understood that to mean, Ashanti testified that “it was

a money issue[; t]here was going to be a robbery.” Id. at 774-75. Second, with respect to

Mickens, Ashanti testified that he had heard Mickens use a Jamaican accent before. Tr. 8/13/18,

Doc. No. 403 at 923. When asked how he knew that, Ashanti testified that “[d]uring a robbery”

Mickens would use a Jamaican accent “to hide his voice.” Id. The defendants argue that the

government elicited that testimony and, in doing so, “effectively ignored the Court’s ruling

regarding the limit upon 404(b) evidence.” Mem. in Supp. Hunter Mot., Doc. No. 442 at 18.

       The testimony however, does not run afoul of my ruling, or of Rule 404(b) more

generally. My concern in precluding evidence of the Keaton incident, for which the defendants

had never been charged, was that the government was seeking to elicit extensive, specific

evidence of another instance in order to prove that the defendants were guilty here. Further,

there was a concern that Ashanti’s testimony about the Keaton incident would be used in an

attempt to bolster his credibility with respect to the Teasley incident. As mentioned in my oral

ruling, I was also concerned that evidence of prior acts would unfairly prejudice the jury against

the defendants and run the risk of the defendants being convicted as “bad” people, rather than on

the government’s proof. Although both statements at issue implicate that last concern, neither

was substantial enough to be prejudicial. The statement about Cook says nothing about his prior

involvement in robberies, but only what Ashanti understood a comment to mean. At most, the

testimony may suggest that Ashanti had taken part in robberies before, while saying nothing

about Cook’s history. Although slightly less innocuous, the statement about Mickens also does

not necessarily imply that Mickens and Ashanti had participated in other robberies together.

Regardless, though, it does not seem as though the government intentionally elicited either of the

two statements from Ashanti. With respect to the comment about Cook, it seems clear that the



                                                22
government was intending to elicit from Ashanti that “the block” was Enfield Street.8 See Tr.

8/9/19, Doc. No. 402 at 776. Further, with respect to the comment about Mickens, it seems clear

that the government was intending to elicit from Ashanti that he was familiar with Mickens’

voice.9 See Tr. 8/13/18, Doc. No. 403 at 923.

        Moreover, the evidence connecting both Cook and Mickens to the Teasley murder was

substantial (see Part II of this Ruling) and, therefore, there is no risk here that the jury convicted

either of the defendants based upon two relatively minor comments, which were not objected to,

made by Ashanti during hours of testimony. Accordingly, the evidence was not unfairly

prejudicial to the defendants, and does amount to a miscarriage of justice, nor does it entitle the

defendants to a new trial.


             b. Closing Argument

        The defendants also take issue with multiple statements made during the government’s

closing argument which invited the jury to shift the burden to the defendants and speculate about

evidence. See Mem. in Supp. Cook Mot., Doc. No. 445 at 40-46; Mem. in Supp. Mickens Mot.,

Doc. No. 444 at 8-9; Mem. in Supp. Hunter Mot., Doc. No. 442 at 8, 13.

        Parties “are generally entitled to wide latitude during closing arguments, so long as they

do not misstate the evidence.” United States v. Daugerdas, 837 F.3d 212, 227 (2d Cir. 2016)

(internal quotation marks omitted). “An improper summation will only warrant a new trial when

the challenged statements are shown to have caused substantial prejudice to the defendant …

rarely will an improper summation meet the requisite level of prejudice.” United States v. Mapp,




8
  “Q: And what did you understand that to mean, ‘come to the block’? A: It was – it was a money issue. There was
going to be a robbery. Q: And the block refers to what? A: Enfield Street.” Tr. 8/9/19, Doc. No. 402 at 776.
9
  “Q: And what’s the basis of your knowledge that [Mickens] sometimes would speak with a Jamaican accent? A:
During a robbery, to hide his voice. Q: You knew his voice? A: Yes.” Tr. 8/13/18, Doc. No. 403 at 923.

                                                       23
170 F.3d 328, 337 (2d Cir. 1999) (internal citations omitted). “Remarks of the prosecutor in

summation do not amount to a denial of due process unless they constitute ‘egregious

misconduct.’” United States v. Shareef, 190 F.3d 71, 78 (2d Cir. 1999) (quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 647 (1974)). “The law has long recognized that summations—and

particularly rebuttal summations—are not detached exposition[s], … with every word carefully

constructed … before the event.” United States v. Farhane, 634 F.3d 127, 167 (2d Cir. 2011)

(internal citations and quotation marks omitted). “Precisely because such arguments frequently

require ‘improvisation,’ courts will ‘not lightly infer’ that every remark is intending to carry ‘its

most dangerous meaning.’” Id. (quoting Donnelly, 416 U.S. at 646-47). The defendant must

show that the comment at issue, “when viewed against the entire argument to the jury … and in

context of the entire trial, was so severe and significant as to have substantially prejudiced him,

depriving him of a fair trial.” Id. (internal citations and quotation marks omitted).


               i. Burden-Shifting

       The defendants argue first that the government made improper remarks during its closing

argument about the defendants’ lack of alibi that amounted to burden shifting. Mem. in Supp.

Cook Mot., Doc. No. 445 at 40-44; Mem. in Supp. Mickens Mot., Doc. No. 444 at 8; Mem. in

Supp. Hunter Mot., Doc. No. 442 at 13.

       The Second Circuit is clear that “a prosecutor ‘must avoid commenting in a way that

trenches on the defendant’s constitutional rights and privileges.’” United States v. Fell, 531 F.3d

197, 221 (2d Cir. 2008) (quoting United States v. Parker, 903 F.2d 91, 98 (2d Cir. 1990)).

Specifically, the government cannot “comment on the failure of the defendant to testify … or

suggest that the defendant has any burden of proof or any obligation to adduce any evidence

whatsoever.” Id. (internal quotation marks omitted). “A prosecutor’s commentary about a


                                                  24
defendant’s lack of evidence becomes prejudicial only if the jury would ‘naturally and

necessarily interpret the Government’s summation as a comment on the defendant’s failure to

testify’ or if the evidence that the defendant has not produced was exclusively in his control.”

Daugerdas, 837 F.3d at 227 (quoting United States v. McDermott, 918 F.2d 319, 327 (2d Cir.

1990)).

          During its closing argument, after a review of the evidence, the government stated: “The

independent evidence thus shows without question that Ashanti’s testimony about who

participated in the kidnapping, robbery and murder of Charles Teasley is strongly corroborated in

all material respects.” Tr. 8/20/18, Doc. No. 409 at 1935. Further, the government stated:

          If Ashanti is making this up as to who participated in the evidence, why choose four other
          people? Why take the risk that Mr. Cook, Mr. Mickens, or Mr. Hunter, or for that matter
          Lee, would have a solid alibi, right, something that was incontrovertible? They were out
          of state. They were in the hospital. They were at some public event. They were at some
          location where it could be readily proven that they were there. Why would you take that
          risk, not naming one or two other people but a number of people?

Id. at 1935-36. The defendants did not object at the time, but objected outside the presence of

the jury after the government’s closing argument concluded, and moved for a mistrial, stating:

“[C]learly the government crossed the line there and engaged in a transparent request that the

jury shift the burden to the defendants in terms of putting on a defense.” Id. at 1940. I denied

the motions and overruled the objecting stating:

          There was no argument made that the defendants should have put on an alibi defense.
          Instead, the point was made about the number of persons that Ashanti put into the mix. . .
          . And so it was close to the line, but I don’t think it went over the line. . . . I believe that
          was an appropriate way to argue for the credibility of Mr. Ashanti.

Id. at 1940-41.




                                                    25
       Thereafter, during its rebuttal argument, the government stated that the “government and

defense are in total agreement” that the defendants do not have to put on any evidence. Id. at

2043. Further, the government stated:

       The defendants have no obligation whatsoever to put on any evidence at any time. The
       burden is on the government, and it always remains with the government to prove the
       defendant guilty beyond a reasonable doubt. What the government has said in that
       connection, however, was if Ashanti were going to make something up about who was
       involved in this, why would he pick multiple people? Why would he identify multiple
       names and then risk the possibility that one or another of those persons was, as I say, in
       the hospital –

Id. At that point, the defense objected, and the government withdrew the statement. Id. The

defendants again moved for a mistrial or, in the alternative, a curative instruction. Id. at 2068. I

denied both motions. Id. at 2070.

       The defendants have not met the high burden to show that the government’s remarks

about Ashanti’s testimony require a new trial. Although I reiterate that the government’s

comments were “close to the line,” this is not a situation in which the jury “naturally and

necessarily” would have interpreted the government’s comments to be about the defendants’

failure to testify or failure to put forth an alibi, but simply a comment about Ashanti’s testimony

and what evidence the jury could use in assessing his credibility. Daugerdas, 837 F.3d at 227.

There was no argument by the government that the defendants should have put on an alibi

defense and, therefore, the government’s comments certainly did not rise to a level of “egregious

conduct”, Shareef, 190 F.3d at 78, particularly when viewed in connection with the

government’s statements in its rebuttal argument that the defendants have no burden to put forth

any evidence.

       Further, I instructed the jury many times throughout the jury charge that the government

has the burden in a criminal trial, not the defense. See Final Jury Instructions at 9 (“The burden



                                                 26
never shifts to the defendants for the simple reason that the law never imposes on a defendant in

a criminal case the burden of calling any witnesses or producing any evidence.”); id. at 10 (“The

government has th[e] burden [of proof] throughout the trial. The defendants never have any

burden to prove their innocence, to produce any evidence at all, or to testify.”); id. at 11 (“The

burden of proof never shifts to a defendant, which means that it is always the government’s

burden to prove each of the elements of the crimes charged beyond a reasonable doubt.”); id. at

35-36 (“Th[e] burden [of proof] remains with the government throughout the entire trial and

never shifts to a defendant. A defendant is never required to prove that he is innocent.”); id. at 42

(“You should … remember my instruction that the law does not impose on a defendant in a

criminal case the burden or duty of calling any witnesses or producing any evidence.”).

Moreover, the jury was specifically instructed that “a defendant has no obligation to testify,

because it is the government’s burden to prove the defendant guilty beyond a reasonable doubt.”

Id. at 35.

        I decline to ascribe the “most dangerous meaning” to the government’s comments

regarding Ashanti’s credibility, particularly in light of the jury instructions and the government’s

own comment on the defendants’ lack of burden. Farhane, 634 F.3d at 167. The defendants

have not shown that the comment, in the context of the entire trial, “was so severe and significant

as to have substantially prejudiced” them. Id. Accordingly, they are not entitled to a new trial

based on the government’s alleged burden shifting.


               ii. Inviting Speculation

        The defendants also argue that the government’s comments in its closing argument

invited the jury to speculate in two respects.




                                                 27
       First, the defendants argue that the government “invited the jurors to speculate about

issues not in evidence when the prosecutor argued that the government had additional evidence

corroborating Ashanti’s motive for implicating Sutherland … but could not present it due to

defense counsel’s objections.” Mem. in Supp. Cook Mot., Doc. No. 445 at 45-46. With respect

to this argument, Cook’s counsel stated during closing argument that the government

       [S]poke about … [Sutherland’s] wife, Ms. Walton. Has there been a single piece of
       evidence actually demonstrating that this woman shared information from a database and
       put it out on the street? There’s claims out there that she may have had access, but is
       there actually any evidence that she did what Ashanti claims she did?

Tr. 8/20/18, Doc. No. 409 at 1967. In its rebuttal argument, the government highlighted that

portion of Cook’s closing and stated:

       [Cook’s counsel] also said to you that with respect to Mr. Ashanti’s reasoning for initially
       putting Sutherland into the case, he said words to the effect or along the lines of: Was
       there any actual piece of evidence submitted in this case regarding Kim, Kim Walton? Do
       you remember him saying that? Again, that’s why the judge instructs the jury in this case
       … that the arguments of counsel are not evidence, because that question was specifically
       intended to suggest that no such evidence exists, when you know, because you were here
       and listened to the testimony of Ashanti, that when the prosecution asked Mr. Ashanti
       what he could tell you regarding Kim Walton, the defense objected to it and wouldn’t
       permit the evidence to come in.

Id. at 2045. Cook’s objection to that statement was overruled. Id. at 2046, 2076. The comment

at issue in the government’s argument here was not egregious and does not entitle the defendants

to a new trial. The government was simply responding to an argument from the defendants that

attempted to impugn the integrity of the government’s case, which the government was allowed

to do. Carr, 424 F.3d at 227. Further, the government is granted particular leeway with respect

to its rebuttal argument. Farhane, 634 F.3d at 167. Accordingly, the defendants’ argument here

is unavailing.

       Second, the defendants argue that the government “improperly invited jurors to speculate

… that first responders moved the passenger seat in Teasley’s car.” Mem. in Supp. Mickens

                                               28
Mot., Doc. No. 444 at 9. With respect to this argument, Mickens’ counsel stated during closing

argument that, contrary to Ashanti’s testimony, “[t]he evidence … strongly supports the

conclusion that Gerund Mickens was not in the front seat of the Teasley car at all on January 9,

2009.” Tr. 8/20/18, Doc. No. 409 at 1992. As support, Mickens’ counsel highlighted the fact

that Mickens “is a tall man” and there was “not very much room” in the passenger seat. Id. at

1992-93. Mickens’ counsel stated further: “Ask yourselves this: How did Gerund Mickens even

get into this car with the seat up as far as it is? And why, if he could accomplish that feat, why

didn’t he move the seat back?” Id. at 1993. In its rebuttal argument, the government stated:

       The difficulty with the argument that [Mickens’ counsel] made is we just don’t know
       from the evidence here who moved that seat and when. So, for example, you recall the
       testimony of the first responder to the scene indicated that the paramedics were already
       there when he got there. Clearly, when the photographs were taken in this instance, the
       crime scene tape was already up. People had been inside the vehicle. So you just don’t
       know who moved that seat or may have moved that seat and when, and it calls for pure
       speculation that it never moved when the paramedics, for example, went into the car to
       see if Mr. Teasley was dead or alive.

Id. at 2050.

       Mickens argues that Officer Gagnon specifically testified that he was tasked with

preventing contamination at the crime scene and, therefore, the government’s speculation that

someone could have moved the seat was contrary to the evidence. Mem. in Supp. Mickens Mot.,

Doc. No. 444 at 9. Although Gagnon did testify to that effect (see tr. 8/7/18, doc. no. 400 at 115,

126), he also testified that there were other people on the scene when he arrived (id. at 103-05),

that he could not “control who g[ot] to the scene before [him]” (id. at 115), that the car looked

different in the crime scene photos than when he arrived because a door was closed (id. at 117-

18). Further, Gagnon was asked on cross-examination whether the EMTs “would necessarily

need to go into the vehicle” “in order to determine whether or not the person laying in the back

of the vehicle was deceased” to which Gagnon replied yes. Id. at 120-21. Further, he testified

                                                 29
that “somebody was inside the vehicle also before the crime scene detectives arrived to work on

the vehicle.” Id. at 121. The government, therefore, did not misstate the evidence, as Mickens

suggests, but merely made a “permissible reference to the evidence in the case.” Perez, 144 F.3d

at 210.

          Accordingly, the defendants are not entitled to a new trial on the grounds that the

government invited the jury to improperly speculate about the evidence in the case.


          3. Brady Violation

          The defendants argue next that the government engaged in a Brady violation when it

failed to create a written report (“a 302”10) of the April 2011 meeting with Ashanti in which he

recanted his statement that Sutherland was involved in Teasley’s murder. Mem. in Supp. Cook

Mot., Doc. No. 445 at 32. The defendants also argue that the jury should have been given an

adverse inference instruction regarding that failure. Id. at 38. Further, the defendants argue that

the government’s evidence about that meeting was intended to improperly bolster Ashanti’s

credibility. Mem. in Supp. Hunter Mot., Doc. No. 442 at 2-6.

          On August 5, 2018, the defendants jointly moved for a release of Brady materials in the

government’s possession, including FBI notes from an April 2011 meeting with Ashanti in

which he recanted his statements implicating Sutherland as part of the Teasley murder. See

Brady Mot., Doc. No. 265. In response, the government stated that there were no additional

notes created but provided that the meeting occurred on April 15 or April 25, 201111 and present

at the meeting were Ashanti, his attorneys, Assistant United States Attorney Brian Leaming,

Agent Aldenberg, and two detectives from Hartford police. See Gov’t Reply to Brady Mot.,



 A form FD-302 is a “report of [an] interview.” Tr. 8/14/18, Doc. No. 404 at 1323-24.
10
11
 Aldenberg testified that there was supposed to be a meeting on April 15, 2011, but it did not occur. Tr. 8/14/18,
Doc. No. 404 at 1368.

                                                        30
Doc. No. 273. Further, the government stated that AUSA Leaming “wanted to clarify some

information previously provided by Ashanti and so arranged to have Ashanti produced” and,

while at the meeting, Ashanti “disclosed that Sutherland was not involved” in Teasley’s murder,

and that Ashanti “provided the information voluntarily and not as the result of being confronted

with any information.” Id. The government stated that it provided the defendants with an

affidavit from Aldenberg, who was present for the meeting, in which he notes that Ashanti

recanted statements regarding Sutherland’s involvement. See id. The affidavit was prepared in

support of buccal swab warrants for Cook and Mickens. Tr. 8/8/18, Doc. No. 401 at 11; Tr.

8/14/18, Doc. No. 404 at 1308-09.

       After argument on the issue (see tr. 8/8/18, doc. no. 401 at 7-23), I ordered the

government to prepare a 302 about the April 2011 meeting with Ashanti, which it did. Tr.

8/8/18, Doc. No. 401 at 172. Further, the government called Aldenberg as a witness who

testified about his meeting with Ashanti on April 25, 2011. Tr. 8/14/18, Doc. No. 404 at 1259,

1306. He testified that Ashanti “was brought into Hartford federal courthouse with his attorneys,

and he told us that he had – he told – his attorneys told the prosecutors he had something to

discuss. When we brought him in, he told us that he had placed Cinque Sutherland at the scene

of the Teasley murder and that, in fact, was not true.” Id. at 1306. Further, Aldenberg testified

that Ashanti had not “been confronted by anybody to cause him to make that admission.” Id.

Aldenberg testified further that he did not create a 302 for the meeting, although he should have,

but he did not recall anything additional being said in the meeting beyond Ashanti recanting his

statements about Sutherland. Id. at 1309. On cross-examination, Aldenberg again testified that

he did not prepare a 302 after the April 25, 2011 meeting with Ashanti, but when asked whether

he did so “because an FD-302 might have been extremely harmful to the process of the



                                                31
investigation”, Aldenberg responded “absolutely not.” Id. at 1327. Aldenberg testified further

that his recollection was that the meeting was scheduled specifically so that Ashanti could recant

his statements about Sutherland because Ashanti “had a concern” and “needed to tell [the

government] something.” Id. at 1328. Aldenberg testified that he was “sure [he] took notes” at

the meeting but did not know where they were despite looking for them for two years. Id. at

1349-51.

       On August 16, 2018, the defendants moved for an instruction to the jury “that it may

properly make an adverse inference from both the Government’s failure to preserve Brady

material and that it may infer that such information, if provided, would have been helpful to the

defense.” Adv. Inf. Mot., Doc. No. 291. I denied that request. Tr. 8/17/18, Doc. No. 408 at 94.


           a. Failure to Create 302

       The defendants argue that the government’s failure to create and preserve notes of its

April 2011 meeting with Ashanti violated their due process rights in violation of Brady v.

Maryland, 373 U.S. 83 (1963), and the Sixth Amendment Confrontation Clause, and entitles

them to a new trial. Mem. in Supp. Cook Mot., Doc. No. 445 at 32.

       “Brady and its progeny require the Government to disclose material information that is

‘favorable to the accused, either because it is exculpatory, or because it is impeaching.’” United

States v. Rodriguez, 496 F.3d 221, 225 (2d Cir. 2007) (quoting Strickler v. Greene, 527 U.S. 263,

281-82 (1999)). “A Brady violation occurs only where there is a ‘reasonable probability’ that a

different verdict would have resulted from disclosure of the information that the defendant

claims was suppressed.” Id. at 227 (quoting Strickler, 527 U.S. at 281). Although the

government is required to disclose to the defendant any lies told by witnesses during an




                                                32
interview, the Second Circuit has declined to extend Brady and the Confrontation Clause to

obligate the government “to take notes of all interviews of potential witnesses.” Id. at 225.

       Accordingly, the government here was under no obligation to take notes of the April 25,

2011 meeting with Ashanti. It was, of course, obligated to disclose to the defendants that

Ashanti admitted to lying about Sutherland’s involvement in Teasley’s murder. The government

did, in fact, disclose that to the defendants through a written submission (see Gov’t Reply to

Brady Mot., doc. no. 273), through a 302 written after the fact (see 302, Ex. 1 to Adv. Inf. Mot.,

Doc. No. 292), and through testimony of both Aldenberg and Ashanti. The defendants were well

aware of Ashanti’s admission that he lied about Sutherland’s involvement in the murder and

vigorously cross-examined him about that fact. There is nothing in the record to suggest that

there was anything else said during the April 25, 2011 meeting that the defendants did not have

access to that would have either been exculpatory or impeaching. In fact, both Ashanti and

Aldenberg explicitly testified that at the April 25, 2011 meeting, Ashanti did not change his

statements with respect to Cook’s, Mickens’, or Hunter’s involvement in Teasley’s murder.

Further, any argument that the government’s disclosure was not timely is unavailing. Mere days

after the meeting at which Ashanti recanted, that information was submitted in a search warrant

affidavit for buccal swabs for Cook and Mickens. That affidavit was disclosed during pretrial

discovery. Presumably, then, the defendants were well aware of Ashanti’s recantation and

admitted lies well before trial.

       The government made numerous representations before and during trial that it turned

over any written material it had with respect to Ashanti’s meetings with law enforcement and

disclosed the substance of the April 25, 2011 meeting for which there was no written record.

They were under no obligation to do anything further, and there is nothing in the record to



                                                33
suggest that they were in any way being untruthful with respect to the April 25, 2011 meeting. It

is unfortunate that there was not a contemporaneous memorialization of the meeting, but the

government made efforts to rectify the situation, albeit after the fact, and there has been no

showing that the defendants suffered any prejudice. Moreover, there is nothing to suggest that if

the defendants received a contemporaneous, and perhaps a more detailed, report of the April 25,

2011 meeting, that there was a reasonable probability of a not guilty verdict. Accordingly, the

defendants are not entitled to a new trial on this claim.


           b. Failure to Give an Adverse Inference Instruction

       Furthermore, the defendants argue that they are entitled to a new trial because I

erroneously denied their request for an adverse inference instruction. Mem. in Supp. Cook Mot.,

Doc. No. 445 at 38. In seeking an adverse inference based on the alleged destruction of

evidence, the defendants must establish: “(1) that the party having control over the evidence had

an obligation to preserve it at the time it was destroyed; (2) that the records were destroyed with

a culpable state of mind; and (3) that the destroyed evidence was relevant to the party’s claim or

defense such that a reasonable trier of fact could find that it would support that claim or

defense.” Chin v. Port Authority of New York & New Jersey, 685 F.3d 135, 162 (2d Cir. 2012).

“[T]he ‘culpable state of mind’ factor is satisfied by a showing that the evidence was destroyed

‘knowingly, even if without intent to [breach a duty to preserve it], or negligently.’” Residential

Funding Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 108 (2d Cir. 2002) (quoting Byrnie v.

Town of Cromwell, 243 F.3d 93, 109 (2d Cir. 2001)). However, “a finding of gross negligence

merely permits, rather than requires, a district court to give an adverse inference instruction.”

Chin, 685 F.3d at 162. The Second Circuit has held that “a case-by-case approach to the failure




                                                 34
to produce relevant evidence, at the discretion of the district court, is appropriate.” Id. (internal

quotation marks omitted).

       Even assuming that any notes from the April 25, 2011 meeting were “destroyed” by

virtue of having been lost, there is no evidence that the government acted with a culpable state of

mind. There was no evidence that Aldenberg, or any other government official, acted with gross

negligence or acted intentionally to destroy any notes from the April 25, 2011 meeting. The

evidence reflected that Aldenberg was sure he had taken notes, but could not find them despite

looking for them for years. The government then provided the relevant information via other

means, as discussed previously. There was simply no evidence, beyond the defendants’

speculation, that the government engaged in any unscrupulous and/or nefarious behavior with

respect to notes from that meeting. Accordingly, I declined to give the jury an unwarranted

adverse inference instruction. The defendants are not entitled to a new trial on that basis.


           c. Bolstering

        The defendants also argue that the government impermissibly bolstered Ashanti’s

credibility by “repeatedly insisting that Mr. Ashanti had come forward of his own accord to

remove Cinque Sutherland as one of the participants in the kidnap[p]ing, robbery, and murder of

the victim.” Mem. in Supp. Hunter Mot., Doc. No. 442 at 3. The defendants argue that the

government called the April 25, 2011 meeting, and any testimony that Ashanti requested the

meeting was incorrect and misleading. Id. at 3-6. Further, the defendants argue that, contrary to

the government’s assertions, Ashanti’s disclosure was prompted by a confrontation by the

government. Id. at 6-7.

       There does seem to be some conflicting information about who called the meeting on

April 25, 2011. See Tr. 8/14/18, Doc. No. 404 at 1328 (Aldenberg testifying that his recollection


                                                  35
was that Ashanti called the meeting because he “needed to tell [the government] something”);

302, Ex. 1 to Adv. Inf. Mot., Doc. No. 292 (meeting was called because Ashanti “had something

to discuss” with the government); Gov’t Reply to Brady Mot., Doc. No. 273 (the government

“wanted to clarify some information previously provided by Ashanti and so arranged to have

Ashanti produced” and then Ashanti disclosed the information about Sutherland). Regardless of

who called the meeting, however, the evidence is consistent that Ashanti was acting on his own

volition when he recanted his statements about Sutherland’s involvement. Tr. 8/13/18, Doc. No.

403 at 914 (Ashanti testifying that he recanted his statements about Sutherland without any

confrontation from the government); id. at 915 (Ashanti testifying that he told his lawyer about

Sutherland during a break in a meeting and then his lawyer called the government back in so

Ashanti could recant); Tr. 8/14/18, Doc. No. 404 at 1306, 1328 (Aldenberg testifying that

meeting was called because Ashanti had something to discuss and not because Ashanti had “been

confronted by anybody to cause him to make that admission”); Gov’t Reply to Brady Mot., Doc.

No. 273 (Ashanti “provided the information voluntarily and not as the result of being confronted

with any information”); 302, Ex. 1 to Adv. Inf. Mot., Doc. No. 292 (Ashanti “had something to

discuss” with the government). The defendants are merely speculating, without any supporting

evidence, that Ashanti was somehow prompted by the government to confess about his

inaccurate implication of Sutherland. Although the government must not “vouch for their

witnesses’ truthfulness”, Carr, 424 F.3d at 227, this was not a situation in which the government

did so. Accordingly, the defendants are not entitled to a new trial.


       4. Mickens’ Closing Argument

       Mickens argues that his closing argument was improperly limited and, therefore, he was

precluded from articulating his theory of the case. Mem. in Supp. Mickens Mot., Doc. No. 444


                                                36
at 4. In its closing argument, Mickens’ counsel “attempted to articulate an important aspect of

the defense theory of the case, that the Government investigation had been incomplete and

inadequate, particularly in failing to explore leads regarding alternate suspects[.]” Id. In calling

into question the government’s investigation techniques, counsel for Mickens, Attorney Richard

Reeve, argued in closing:

       The government never got buccal swabs from Douglas Lee. They never developed a
       profile, and they never tested that profile against all the DNA profiles developed in this
       case. Well, Kim Brookens told the police that Mr. Teasley was going to Lee’s house to
       buy drugs. We know that there were unknown DNA profiles on those zip ties. In fact,
       there was a profile right where those zip ties would be pulled tight by someone who was
       restraining Mr. Teasley. Wouldn’t you test the Lee DNA against all DNA samples in this
       case if you were doing an open, thorough investigation?

       But we know why it wasn’t done here because Agent James already told us. . . . Ashanti
       didn’t say Lee was in the car, he didn’t say Lee was in the driveway so we didn’t look.

       That’s how the government proceeded. The question for you is, is that thorough enough
       for you, given the magnitude of the test you have to perform here?

       And there’s no evidence here that the government ever investigated other obvious
       suspects. Number one, the guys who were robbed by Mr. Teasley and Desmond Wright.
       Kim Brookens identified them as the Jamaicans, and so I’ll reference them in that way
       here. They had a clear motive to go after Mr. Teasley. Is it at all likely –

Tr. 8/20/18, Doc. No. 409 at 1977-78. At that point, I stopped the argument and called counsel

to a sidebar and the following colloquy occurred:

       The Court:       The government has no obligation to put on testimony or other evidence
                       about eliminating other suspects.
       Mr. Reeve:      Absolutely.
       The Court:      So how is it proper for you to suggest that your client should be found not
                       guilty because they failed to do so?
       Mr. Reeve:      Because, Your Honor, the law has been very consistent for some time, and
                       the Supreme Court indicated in Kyles v. Whitley that it is totally fair game
                       to talk about the flaws in the government investigation. Your Honor has
                       instructed [the jury] that the lack of evidence can itself create reasonable
                       doubt. And so the investigative steps that the government takes are
                       critical. . . .
       The Court:      I think Kyles v. Whitley says that if you don’t investigate these defendants.
                       It doesn’t say that you have free rein to come in and suggest, without any

                                                 37
                      evidence of your own, that someone else committed this crime; that the
                      government has somehow engaged in wrongful conduct because they have
                      failed to put on evidence at this trial of these three defendants that
                      somebody else didn’t commit the crime, when they have no obligation to
                      do so. You have the right, as a defense, to put on evidence – the Jamaicans
                      did it, or Lee did it, or whoever did it – but you didn’t do that. So you
                      now can’t fault the government for not putting on a rebuttal case to
                      evidence that you didn’t put in.
                      …
       Mr. Reeve:     Now, if the Court is saying I can’t go into what they didn’t do because we
                      haven’t developed evidence –
       The Court:     No, no. You’re not hearing what I’m saying. You can complain … about
                      the inadequacy of the investigation with respect to your client or these
                      other defendants. Where I’m having a problem is you’re now saying that
                      they didn’t eliminate some other suspect. There is no obligation for them
                      to have put on any evidence that anybody either was a suspect or what
                      they did to eliminate them as a suspect.
                      …
       The Court:     You’re asking [the jury] to speculate, and frankly you are – it’s almost an
                      ad hominem attack on the government, both of which are improper. There
                      just is no basis for pulling out, at closing argument, a theory that has never
                      been presented, people who the jury is left to speculate about, and then
                      condemning the government for not doing something with respect to them,
                      when the government had no notice they were supposed to put on a case
                      that they eliminate all other suspects.

Id. at 1979-82. Further, I stated that the defense was “permitted to argue from evidence actually

in the record that some other specified person” murdered Teasley, but they were not permitted to

point to some other suspect “about which there is no evidence in the record” and then condemn

the government for conducting “an insufficient investigation” against a person not on trial. Id. at

1982-83. Thereafter, the sidebar ended, and Mickens’ closing argument continued.

       Parties “are generally entitled to wide latitude during closing arguments, so long as they

do not misstate the evidence”, Daugerdas, 837 F.3d at 227, but “[a] district court has ‘broad

discretion’ in controlling summation.” United States v. Zodhiates, 235 F. Supp. 3d 439, 461

(W.D.N.Y. 2017) (quoting Herring v. New York, 422 U.S. 853, 862 (1975)), aff’d, 901 F.3d 137

(2d Cir. 2018), cert. denied sub nom, Zodhiates v. United States, 139 S. Ct. 1273 (2019).



                                                38
“[A]mong its duties in presiding over the parties’ summations, a district court ‘has a duty to

control final argument and to prevent any improper arguments.’” Id. (quoting United States v.

Spillone, 879 F.2d 513, 518 (9th Cir. 1989)).

       In Kyles v. Whitley, the Supreme Court held that it was appropriate for a defendant to

“attack not only the probative value of crucial physical evidence and the circumstances in which

it was found, but the thoroughness and even the good faith of the investigation as well.” 514

U.S. 419, 445 (1995). In Kyles, the government had failed to provide to the defendant various

exculpatory evidence including eyewitness statements and various statements made by an

informant, “Beanie,” who was “essential” to the investigation and who “made the case” against

the defendant, and whose statements were “replete with inconsistencies[.]” 514 U.S. at 445. The

Court stated that had the defense had Beanie’s various statements, it could have called him as an

adverse witness, where he would have been “trapped by his inconsistencies,” or the defense

could have used Beanie’s statements in examining the police “on their knowledge of Beanie’s

statements and so have attacked the reliability of the investigation in failing even to consider

Beanie’s possible guilt and in tolerating (if not countenancing) serious possibilities that

incriminating evidence had been planted.” Id. at 445-46. The issue the Court was addressing

was Kyles’ ability to attack the investigation against him based on the information it had with

respect to Beanie, of which the failure to disclose constituted Brady violations. Importantly, the

Court noted that Beanie’s statements were “affirmatively self-incriminating” and, further, that

there was evidence that Beanie planted evidence to frame Kyles, both of which were exculpatory

for Kyles. Id. at 446-47.

       Kyles does not stand for the proposition that a defendant can call into question the

government’s investigative techniques based on mere speculation with respect to an alternative



                                                 39
suspect, about whom there was no evidence in the record. Quite the contrary, in Kyles, the

reliability of the government’s investigation into the defendant’s guilt was inextricably

intertwined with the Brady violations with respect to Beanie’s inconsistent statements about

Kyles. Id. at 441. The defendants here were certainly allowed to, and did, call into question the

government’s investigation of them. What they cannot use Kyles for, however, is an attempt to

argue a third-party committed the crimes, about whom there is no evidence in the record, and ask

the jury to speculate about the government’s investigation into that “suspect.” Further, the

government is entitled to “respond to an argument that impugns … the integrity of its case.”

Carr, 424 F.3d at 227. Allowing the government only a rebuttal argument to respond—which

the Second Circuit has acknowledged requires “improvisation” and does not allow the

government to “carefully construct[]” every word—would not afford the government an

adequate opportunity to do so. Farhane, 634 F.3d at 167. Had the defendants wanted to suggest

to the jury that there was another person or people who were responsible for Teasley’s murder,

they could have done so at any point before their closing argument by presenting evidence or

conducting cross-examination about that person.

       I allowed Mickens’ attorney to call into question the adequacy of the investigation with

respect to the defendants, but stopped him when he began making an “improper argument[]”,

Zodhiates, 235 F. Supp. 3d at 461, in which he sought to have the jury speculate about the guilt

of the Jamaicans, for which there was simply no support in the record. Accordingly, the

defendants are not entitled to a new trial.




                                                40
         5. Joint Trial

         Lastly, Cook argues that a joint trial with his co-defendants subjected him to an unfair

trial. 12 Mem. in Supp. Cook Mot., Doc. No. 445 at 47-49. Specifically, Cook argues that there

was no forensic evidence tying him to the scene of the crime and, therefore, the jury would

convict him “not on the basis of the evidence relating to him, but as a result of his connection to

his brother Mickens and, to a lesser extent, Hunter.” Id. at 47. The defendants moved pretrial to

sever their trials, which I denied. See Cook Mot. to Sever, Doc. No. 145; Hunter Mot. to Sever,

Doc. No. 136; Ruling, Doc. No. 178.

         As Cook acknowledges, however, “‘disparity in the quantity of evidence and of proof of

culpability are inevitable in any multi-defendant trial, and by themselves do not warrant a

severance.’” Mem. in Supp. Cook Mot., Doc. No. 445 at 48 (quoting United States v. Cardascia,

951 F.2d 474, 483 (2d Cir. 1991)); see also United States v. Spinelli, 352 F.3d 48, 55 (2d Cir.

2003) (“[D]iffering levels of culpability and proof are inevitable in any multi-defendant trial and,

standing alone, are insufficient grounds for separate trials.”). There was ample evidence, beyond

Cook’s familial relationship to Mickens, from which the jury could find that Cook was involved

in Teasley’s murder. See Part II. Moreover, even absent any DNA evidence with respect to

Cook, this is not a situation in which the defendants have “markedly different degrees of

culpability.” Zafiro v. United States, 506 U.S. 534, 539 (1993).

         Furthermore, “less dramatic measures [than a severance], such as limiting instructions,

often will suffice to cure any risk of prejudice.” Id. Here, the jury was instructed that it “must

consider the case against each of [the] three defendants separately” and that “[e]ach defendant is



12
   Cook’s argument is specific to the personal prejudice he allegedly suffered from a joint trial, and it is unclear
whether either of the other two defendants join in this argument. Even if they had, however, none of the defendants
is entitled to a new trial on the basis of any perceived prejudice from a joint trial.

                                                         41
to be considered as if he were on trial alone for the offenses for which he stands charged.” Final

Jury Instructions at 8-9. Accordingly, a new trial is not warranted.

       For the reasons stated above, the defendants’ Motions for a New Trial are denied.


IV.    Conclusion

       For the foregoing reasons, the defendants’ Motions for Judgment of Acquittal and/or

New Trial (doc. nos. 330, 333, 334) are denied. The Clerk is directed to schedule the defendants’

sentencing proceedings.

       So ordered.

Dated at Bridgeport, Connecticut, this 6th day of September 2019.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                42
